ORDER
PER CURIAM.
The movant, Hossein Rokhifar, appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He contends he involuntarily pleaded guilty because his plea counsel assured him he would receive a sentence totaling ten years’ imprisonment.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).